Citation Nr: 1600836	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-28 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active military service from August 1986 to February 1987 and from February 2003 to May 2004, and had active naval service from October 2005 to August 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This case was previously before the Board, most recently in January 2015, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

Regrettably, the Board finds that additional development is required before the claim on appeal is decided.  The Veteran asserts that he has hypertension that had its onset during his last period of active service.  

At a March 2014 VA examination, the Veteran's diagnosis of hypertension was confirmed, and the examiner opined that the hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran did not have a diagnosis of hypertension in 2006, when he was in active service and that, while he reported he was diagnosed with hypertension by his primary care provider following his separation from active service, there was no documentation of that fact in the claims file.

In a May 2015 addendum opinion, the March 2014 VA examiner opined that it was less likely as not that the Veteran's hypertension was manifest to a compensable degree within one year of his separation from active service.  In this regard, the examiner noted that there was no evidence by 2007 that the Veteran had diastolic readings greater than 100 or that he had systolic readings greater than 160.  
The Board finds the March 2014 VA examination and the May 2015 VA addendum opinion to be incomplete.  In this regard, the examiner has failed to adequately consider whether the Veteran's hypertension had its clinical onset during his active service.  The Veteran was not noted to have elevated blood pressure at the time of his entrance into his last period of active service.  However, the Veteran was noted to have several rather significantly elevated blood pressure readings shortly before his separation from active service, to include an indication that he was being referred to his private primary care physician for evaluation.  Just because the Veteran's hypertension was not manifest to a compensable degree within a year of his separation from active service, thus making it presumptively related to active service, does not mean that his hypertension is not directly related to his active service.  As the VA examiner has failed to sufficiently address the question of direct service connection, the current VA opinions of record are not complete and cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination, by an examiner who has not previously examined him, to determine the nature and etiology of his hypertension.  Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

The Board acknowledges that in a November 2015 statement, the Veteran's representative requested that he be afforded a copy of the May 2015 VA addendum opinion and a subsequent 90 day extension in order to submit additional evidence and argument prior to the issuance of a final decision by the Board.  However, as noted above, the Board has found the requested addendum opinion to be incomplete and has directed that the Veteran be afforded a new VA examination.  Therefore, the Board finds that further delay of the case for issuance of a copy of the incomplete opinion and a subsequent 90 day extension for submission of additional evidence and argument would be unnecessary at this time.  However, following the completion of the development directed in this remand, the Veteran and his representative should be issued a copy of the May 2015 VA addendum opinion and a copy of any examination and/or medical opinion report generated at the direction of this remand prior to the case being returned to the Board for any necessary further appellate action.  Additionally, if the case is returned to the Board for further appellate action, the Board will appropriately consider any additional requests for extensions for submission of additional evidence and argument prior to the issuance of a final decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran should be notified of unsuccessful efforts to allow the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined him, to determine the nature and etiology of his hypertension.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is etiologically related to, or has its clinical onset during, his active service.  The examiner should specifically address the elevated blood pressure readings of record in the service treatment records.  The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and medical opinion comports with this Remand, issue a copy of the May 2015 VA addendum opinion and a copy of any VA examination and/or medical opinion report generated at the direction of this remand to the Veteran and his representative, and undertake any other development found to be warranted.

4.  Then, readjudicate the issue of entitlement to service connection for hypertension.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

